                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

CHRISTOPHER FRANKLIN,                              §
                                                   §
        Plaintiff,                                 §       CIVIL ACTION NO. 5:18-cv-00025-RWS
                                                   §
v.                                                 §
                                                   §
LT. ESTRADA, ET AL.,                               §
                                                   §
        Defendants.                                §
                                               ORDER

        The Plaintiff, Christopher Franklin, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983. This case was referred to the United States Magistrate Judge pursuant to 28

U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules for the

Assignment of Duties to United States Magistrate Judges.
     .
       Franklin has asked that his lawsuit be dismissed (Docket No. 29), and the Magistrate

Judge issued a report recommending this request be granted (Docket No. 30). No objections have

been filed. It is accordingly

        ORDERED the Report of the Magistrate Judge (Docket No. 30) is ADOPTED as

the opinion of the District Court. It is further

         ORDERED the Plaintiff’s motion to withdraw his complaint (Docket No. 29)

is GRANTED,           and    the   above-styled    civil    action   is   DISMISSED       WITHOUT

PREJUDICE.

         So ORDERED and SIGNED this 30th day of July, 2019.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE
